THE THIRTEENTH COURT OF APPEALS

                                   13-19-00348-CV


                               Jennifer Paige Meaux
                                          v.
             Palacios Marine & Industrial Coatings, Inc. and Greg Garcia


                                  On appeal from the
                    135th District Court of Victoria County, Texas
                          Trial Cause No. 18-10-83434-B


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.        The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellant.

      We further order this decision certified below for observance.

October 10, 2019